 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Criminal Case No. 14-cr-2060-L
12                                      Plaintiff,
                                                         ORDER DENYING REQUEST FOR
13   v.                                                  JUDICIAL RECOMMENDATION
                                                         PURSUANT TO SECOND CHANCE
14   THYLER COOKS,
                                                         ACT
15                                   Defendant.
16
17         Defendant, proceeding pro se, has filed a motion pursuant to the Second Chance
18   Act seeking judicial recommendation that he serve the last twelve months of his custodial
19   sentence in an RRC. The Government filed a Response in Opposition on February 23,
20   2020. For the reasons outlined below, the Court DENIES the Motion.
21         On October 13, 2014, Defendant pled guilty to an information charging him with
22   conspiracy to commit sex trafficking of children, in violation of 18 U.S.C. § 1594(c).
23   According to the plea agreement, Defendant pled guilty to posting online advertisements
24   which offered a sixteen-year old minor female for commercial sexual activity and renting
25   a hotel room for the minor female to use in furtherance of the commission of the
26   commercial sexual activity. (Plea at 4).
27         On April 6, 2015, this Court sentenced Defendant to 108 months in custody,
28   followed by five years of supervised release. [ECF NO. ] Defendant now requests that
                                                     1
                                                                          Criminal Case No. 14-cr-2060-L
 1   this Court make a judicial recommendation that his last twelve months of custody be
 2   spent in an RRC rather than in custody pursuant to the Second Chance Act.
 3           In his Motion, Defendant claims that he will be homeless upon his release from
 4   custody, that the only residence he could return to is his mother’s, but that his mother and
 5   grandmother encouraged his criminal behavior, therefore it is not a suitable environment
 6   for him as he re-enters society. (Mot. at 4). In addition, Defendant states he has very
 7   limited work history and needs additional vocational training, but the programs at FCI
 8   Lompoc have been very limited, therefore he argues he is in “dire need” of all the
 9   rehabilitation he can receive to make a successful transition. (Id.) In order to access
10   vocational training programs prior to his RRC/halfway house placement, Defendant asks
11   the Court to request a transfer to FCI Terminal Island where more programs are available.
12   (Id. at 4-5).
13          In response, the Government argues that the Court should deny Defendant’s
14   motion for a post-sentencing recommendation because his offense directly caused the
15   sexual exploitation of a minor. (Oppo. at 2). Although the Government acknowledges
16   Defendant’s expression of remorse for his criminal conduct, and efforts at rehabilitation
17   while incarcerated, “these efforts are insufficient to warrant the requested
18   recommendation, in light of the nature and circumstances of his offense. (Id.) Instead,
19   the Government notes that the Court imposed a five-year term of supervised release
20   following Defendant’s custodial sentence, which can assist him with vocational training
21   and housing, if he complies with the conditions of supervision. (Id.)
22          The Second Chance Act requires the Director of the Bureau of Prisons to “ensure
23   that a prisoner serving a term of imprisonment spends a portion of the final months of
24   that term (not to exceed 12 months), under conditions that will afford that prisoner a
25   reasonable opportunity to adjust to and prepare for the reentry of that prisoner into the
26   community. Such conditions may include a community correctional facility.” 18 U.S.C.
27   § 3624(c)(1). The Bureau of Prisons considers the following factors when making its
28   discretionary decision:
                                                   2
                                                                         Criminal Case No. 14-cr-2060-L
 1         (1) the resources of the facility contemplated;
           (2) the nature and circumstances of the offense;
 2
           (3) the history and characteristics of the prisoner;
 3         (4) any statement by the court that imposed the sentence--
           (A) concerning the purposes for which the sentence to imprisonment was
 4
           determined to be warranted; or
 5         (B) recommending a type of penal or correctional facility as appropriate; and
           (5) any pertinent policy statement issued by the Sentencing Commission
 6
           pursuant to Section 994(a)(2) of title 28.
 7
     18 U.S.C. 3621(b); see C.F.R. § 570.22 (“Inmates will be considered for pre-
 8
     release community confinement in a manner consistent with 18 U.S.C. section
 9   3621(b), determined on an individual basis, and of sufficient duration to provide
     the greatest likelihood of successful reintegration into the community. . .”)
10
11
           A Court may order the BOP to direct an individualized consideration of
12
     Defendant’s request with regard to the statutory factors, but cannot order the BOP
13
     to make a designation. See 18 U.S.C. 3621(b); United States v. Ceballos, 671 F.3d
14
     852, 855-56 (9th Cir. 2011).
15
           Defendant urges the Court to issue a recommendation that he spend the last
16
     twelve months of his sentence in an RRC which would enable him to participate in
17
     vocational training, arguing that the Court’s endorsement would carry significant
18
     weight. However, the cases which Defendant cites in support of such a
19
     recommendation concern significantly different underlying criminal convictions
20
     than his conviction for sex trafficking of children such as bank fraud and wire
21
     fraud, United States v. Brattin, 2016 WL 4467897 (9th Cir. 2016); possession of
22
     cocaine powder and distribution of 50 grams or more of cocaine base, United
23
     States v. Ellis, 2017 WL 4641489 (9th Cir. 2017), and felon in possession of a
24
     firearm, United States v. Bartels, 2016 WL 6956796 (6th Cir. 2016).
25
           In light of the seriousness of Defendant’s criminal conviction for sex
26
     trafficking of children in this case, the Court DENIES Defendant’s request to issue
27
     a judicial recommendation that he serve the last twelve months of his sentence in
28
                                                  3
                                                                        Criminal Case No. 14-cr-2060-L
 1   an RRC, and instead leaves it to the Bureau of Prisons to determine whether such a
 2   placement is appropriate. The Court further DENIES Defendant’s Request to
 3   recommend placement at FCI Terminal Island as unauthorized under the Second
 4   Chance Act. All decisions regarding transfer and placement are within the
 5   discretion of the Bureau of Prisons.
 6
           IT IS SO ORDERED.
 7
 8
     Dated: March 9, 2020
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 4
                                                                      Criminal Case No. 14-cr-2060-L
